Per Curiam.
This cause having heretofore been submitted to the Court upon the transcript of the record of the decree herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said decree; it is, therefore, considered, ordered and adjudged by the Court that *109the said decree of the Circuit Court be, and the same is hereby affirmed. See Aurora v. Gates, 125 C. C. A. 329; 208 Fed. Rep. 101; L. R. A. 1915A 910.
Taylor, C. J., and Whitfield, Ellis, Browne, West and Terrell, J. J., concur.